Citation Nr: 0032427	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  94-29 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
improved pension benefits in the calculated amount of 
$39,959.32, including the question of whether such debt was 
properly created and/or calculated.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION

The appellant is the widowed spouse of the veteran who died 
in June 1969 and served on active duty from March 1946 to 
October 1947.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 1996, the Board remanded this case to the RO for 
additional development.  At that time, the Board noted some 
confusion regarding what issue or issues the appellant was 
appealing.  The undersigned indicated that the claim might 
include the issue of whether the debt was properly created.  
In her substantive appeal, the appellant stated there was 
"no way" her overpayment could be $39,959.32 and that it 
should be a lot less.  

In VAOPGCPREC 6-98, the VA General Counsel held the when a 
veteran both challenges the validity of a debt (whether he or 
she owes the debt or whether the amount is accurate), the RO 
must first review the debt's validity.  See also Schaper v. 
Derwinski, 1 Vet. App. 430 (1991).  In 1996, the Board 
remanded this matter because the issue on appeal was not 
clear. The Board instructed the RO to:

1) Determine whether there was fraud or 
misrepresentation of a material fact; if 
not, then,

2) Determine whether the appellant was 
questioning the creation of the 
overpayment and/or requesting equitable 
relief for waiver of the overpayment.

In a March 2000 decision, the Committee on Waivers and 
Compromises found that the appellant had acted in bad faith, 
precluding waiver of the overpayment.  She was notified of 
that determination in a Statement of the Case.  In June 2000, 
the RO also provided the appellant with an audit report.  In 
response to the Statement of the Case on the issue of whether 
such debt was properly created and/or calculated, the 
appellant's arguments were limited to equitable relief.  
Notwithstanding, as stated by the U.S. Court of Appeals for 
Veterans Claims (Court) in Tomlin v. Brown, 5 Vet. App. 355 
(1993), the statute, 38 U.S.C.A. §  7105(West 1991), does not 
impose technical pleading requirements.  See also AB v. 
Brown, 6 Vet. App. 35 (1993).  In addition, the Board must 
review all issues that are reasonably raised from a liberal 
reading of the substantive appeal.  EF v. Derwinski, 1 Vet. 
App. 324, 326 (1991).  Further, the appellant has never 
formally withdrawn this issue.  See 38 C.F.R. § 20.204 
(2000).

Based on a review of recent statements from both the 
appellant, her sister, and her representative, the Board must 
find that the issue before the undersigned at this time is 
whether the appellant is entitlement to a waiver of recovery 
of overpayment of improved pension benefits in the calculated 
amount of $39,959.32, including the question of whether such 
debt was properly created and/or calculated.  This issue was 
clearly stated within a Statement of the Case issued by the 
RO's Committee on Waivers and Compromises.  Consequently, the 
Board may proceed with the adjudication of this claim. 


FINDINGS OF FACT

1.  The VA has complied with the duty to assist.

2.  By an award letter of February 1980, the appellant was 
notified that she had been awarded death pension benefits and 
that the rate of the award was based on her reported income.  
She was advised that her rate of pension was directly related 
to income and that failure to promptly report changes in 
income might result in an overpayment.  

3.  In February 1991, the appellant's employer notified the 
RO that she had been receiving an annual yearly income of 
between $4,870.52 and $7,969.06 in income from 1981 through 
1989.

4.  The RO reduced the appellant's death pension 
retroactively because of her receipt of employment income, 
thus creating the overpayment.

5.  Not only did the appellant fail to report that she was in 
receipt of employment income, she took affirmative steps to 
report that she was not in receipt of such income.  She made 
assertions that were not in accord with the known facts.

6.  Fault on the part of the appellant in creating the 
overpayment is not excusable.

7.  The appellant's failure to have provided accurate 
information concerning her receipt of income was indicative 
of a "lack of good faith."  


CONCLUSIONS OF LAW

1.  The overpayment of improved death pension benefits in the 
amount of $39,959.32 was not improperly created. 38 U.S.C.A. 
§ 5112 (West 1991); 38 C.F.R. § 3.500(b)(2)(2000).

2. Waiver of recovery of the appellant's debt is precluded. 
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. § 1.962, 1.963, 
1.965 (2000). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In this case, an initial claim for death pension benefits was 
received from the appellant in December 1974.  She reported 
that her husband had died in June 1969.  It was also noted 
that she had not applied for pension benefits in 1969 because 
she had been told that her income was a bar due to benefits.  
The appellant did note that she was receiving some income.  
It was indicated that she had earned from January 1, 1974, 
until December 1974, the amount of $1,677.  She expected to 
earn approximately the same amount in the next calendar year.  

In a January 1975 rating determination, service connection 
for the cause of the veteran's death was denied.  In December 
1979, the appellate requested a VA pension.  At this time, 
she noted no source of income.  Based on this report, in a 
February 1980 rating decision, the appellant was awarded a 
monthly pension of $159.58 effective December 1979.  The 
award letter provided information that informed the appellate 
that her amount of pension was dependent upon the amount of 
her income and that she was to report any change of income 
immediately to the VA.

In February 1991, the appellant's employer informed the RO 
that she had made between $4,870.52 and $7,969.06 from the 
years 1981 through 1989.  In the Improved Pension Eligibility 
Verification Reports received from the appellant, she did not 
indicate this amount of income.  For example, in a December 
1986 Improved Pension Eligibility Verification Report, the 
appellant noted an income of only $780.00 dollars yearly.  
Records from the appellant's employer indicated that she 
earned $6,843.61 in 1986.  

The appellant submitted additional records.  In March 1991, 
the appellant was informed of the verification of earned 
income and the changes in her pension from 1981 to 1990, 
based on the reported earned income.  Evidence from the 
appellant's employers was received showing she was paid for 
her gainful employment far more than she reported to VA.

In April 1996, the Board remanded this case to the RO for 
additional clarification of the issues involved.  A detailed 
review of the amount owed the VA was performed.  In June 
2000, the RO determined that the VA was owed $39,959.00.  In 
a Statement of the Case issued in June 2000, the RO's 
Committee on Waivers and Compromises noted that the amount 
owed was $39,959.32.  The figure of $39,959.32 was based on 
the detailed audit performed in June 2000.  In any event, the 
Committee denied the appellant's request for a waiver.  

In a substantive appeal received in August 2000, the 
appellant's sister indicated that the appellant had been 
declared legally blind three months ago.  It was reported 
that she lives in the same 500 square foot apartment that she 
has lived for the last 21 years.  It was also noted that she 
had no means at all to pay this debt.  In the appellant's 
substantive appeal of March 1994, the appellant had contended 
that she did not believe that she was responsible for the 
overpayment.  It was reported that a VA counselor had 
informed her that if she wanted to continue receiving VA 
benefits she should not report her part-time income.  He 
indicated that this was "done all the time."  It was 
contended that in the early 1980's it was this VA counselor 
that prepared her verification reports.



Analysis

Claims Assistance 

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The other salient features of the new statutory provisions 
impose the following obligations on the Secretary (where they 
will be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 
	(a) identify the records the Secretary is unable to 
obtain;
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In this case, the Board finds that the RO has fully 
discharged the duty to assist.  There is no indication that 
there is any obtainable outstanding evidence that could 
substantiate the claim.  Moreover, in view of the fact that 
the claimant's appeal fails because of a statutory bar, there 
is no reasonable possibility that any evidence that does not 
go directly to the statutory bar could affect the outcome.  
Not only has the record been fully developed, and the 
claimant and her representative have been advised of the 
records available as well as the evidence not available.  In 
this context, they were advised that her unsupported 
evidentiary assertion that a VA employee counseled her to 
falsify her income reports would not be accepted.  Because 
the RO has fully developed the record, it went beyond the 
requirements of the Veterans Claims Assistance Act of 2000 
and rendered moot the requirement that VA advise a claimant 
of how the responsibilities for developing the record were 
allocated between VA and the claimant.  Therefore, the Board 
concludes that it is not prejudicial to decide the claim on 
the merits.  Bernard v. Brown, 4 Vet. App. 384 (1994).  

Entitlement to a Waiver of Recovery of Overpayment of 
Improved Pension Benefits

Essentially, pension is a monthly or other periodic payment 
made by VA to a veteran because of service, age, or 
nonservice-connected disability, or to a surviving spouse or 
child of a veteran because of the nonservice-connected death 
of the veteran.  See generally 38 U.S.C.A. §§ 101, 1501 (West 
1991).  Overpayments created by retroactive discontinuance of 
an award are subject to recovery if recovery is not waived.  
The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith. 38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. §§ 1.962, 1.965 (2000).  It should be 
emphasized that only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of overpayment. 38 
U.S.C.A. § 5302(c) (West 1991).

If there is no evidence of fraud, misrepresentation or bad 
faith, then a request for a waiver will be adjudicated under 
the standard "equity and good conscience."  38 U.S.C.A. 
§ 5302 (West 1991); 38 C.F.R. §§ 1.963(a) and 1.965(a).  In 
this regard, the facts and circumstances in a particular case 
must be weighed carefully.  Different factors will enter into 
such decision, such as the relative fault of the debtor, 
whether there was any unjust enrichment, whether there would 
be undue financial hardship to recover the overpayment, 
whether recovery of the overpayment would defeat the purpose 
of benefits otherwise authorized, and whether the debtor 
relinquished a valuable right or changed his or her position 
by reason of having relied upon an erroneous benefit.  38 C. 
F. R. § 1.965(a).  Notwithstanding, evidence of fraud, 
misrepresentation or bad faith must be considered first.

"Bad faith," according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involves 
conduct which "although not undertaken with actual 
fraudulent intent, is undertaken with intent to seek an 
unfair advantage, with knowledge of the likely consequences, 
and which results in a loss to the Government." See 38 
C.F.R. § 1.965(b)(2).  Misrepresentation is commonly 
understood to be any manifestation, by words or other 
conduct, by one person to another that, under the 
circumstances, amounts to an assertion not in accordance with 
known facts.  Black's Law Dictionary, 6th. Ed., 1990.  
Misrepresentation of a material fact must be more than non-
willful or mere inadvertence.  38 C.F.R. § 1.962(b) (2000).  
Under 38 C.F.R. § 3.1(aa), fraud means an intentional 
misrepresentation of fact, or the intentional failure to 
disclose pertinent facts, for the purpose of obtaining or 
retaining, or assisting an individual to obtain or retain, 
eligibility for VA benefits, with knowledge that the 
misrepresentation or failure to disclose may result in the 
erroneous award or retention of such benefits.

In this case, a person who is receiving pension must notify 
VA of any material change or expected change in his income or 
other circumstances which would affect her entitlement to 
receive, or the rate of, the benefit being paid.  Such notice 
must be furnished when the recipient acquires knowledge that 
he will begin to receive additional income.  38 C.F.R. § 
3.660 (2000).

In this case, a finding that the appellant committed fraud, 
misrepresentation of a material fact, or bad faith in 
connection with her receipt of VA benefits precludes the 
Board from granting a waiver of recovery of the overpayment.  
This parallels the "clean hands" doctrine familiar in 
equity cases: only if the appellant is free from all taint of 
fraud in connection with her claim for benefits may waiver on 
account of "equity and good conscience" be considered.  See 
Farless v. Derwinski, 2 Vet. App. 555 (1992).

In order to determine whether waiver may be granted, it is 
first necessary to examine the question of whether the 
overpayment was created as a result of fraud, 
misrepresentation, or bad faith on the part of the claimant.  
Ridings v. Brown, 6 Vet. App. 544, 546 (1994), citing 38 
C.F.R. § 1.965.  In this regard, the Board notes that the 
provisions of 38 U.S.C.A. § 5302 (c) (West 1991) prohibit the 
waiver of a debt where "...there exists in connection with 
the claim for such waiver an indication of fraud, 
misrepresentation, or bad faith on the part of the person or 
persons having an interest in obtaining [the] waiver...."  
Similarly, 38 C.F.R. § 1.965(b) (2000) provides that the 
granting of a waiver will be precluded upon a finding of 
"(1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith."  A debtor's conduct is 
deemed to constitute "...bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government." A debtor exhibits "lack of good faith" where 
her conduct shows an "...[a]bsence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that, pursuant to 38 C.F.R. § 1.962(b), 
any "misrepresentation of a material fact" must be "more 
than non-willful or mere inadvertence." With regard to fraud 
and misrepresentation, VA guidelines require a finding of 
"willful intent".  See Veterans Benefits Administration 
(VBA) Circular 20-90-5 (Feb. 12, 1990); See also Montalva v. 
Brown, 7 Vet. App. 312 (1995) (a Department of Veterans 
Benefits (DVB) circular implementing a change in the law has 
the force and effect of a regulation).

As noted above, "bad faith" is defined as an "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  As a result, a debtor's conduct in 
connection with a debt arising from participation in VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government." 38 C.F.R. § 1.965(b) (2000); Richards v. 
Brown, 9 Vet. App. 255, 257 (1996).  A determination of bad 
faith is based on the circumstances that led to the 
overpayment, and the actions or omissions with respect to 
reporting the overpayment, as indicated by the evidence of 
record.  See East v. Brown, 8 Vet. App. 34, 40 (1995).

In this case, the Committee denied the appellant's request 
for waiver based upon its determination that the appellant, 
who had failed to accurately report her income,
had acted in bad faith, or perhaps, with a "lack of good 
faith."  The Committee declared that waiver of the 
appellant's debt, which had accrued as a result of her 
failure to report income, was, therefore, precluded.  The 
appellant appears to assert that the overpayment currently 
calculated is too high.  When the validity of a debt is 
challenged, a threshold determination must be made on that 
question prior to a decision on waiver of indebtedness.  See 
Schaper.

Sole administrative error connotes that the appellant neither 
had knowledge of, nor should have been aware of the erroneous 
award, and that her actions or her failure to act did not 
contribute to payment of the erroneous award.  The effective 
date of reduction or discontinuance of an award, based solely 
on administrative error or error in judgment, is the date of 
the last payment of the erroneous award.  38 U.S.C.A. § 
5112(b)(10) (West 1991); 38 C.F.R. § 3.500(b)(2) (2000).  

Review of the evidentiary record in this case indicates that 
the overpayment at issue resulted from the retroactive 
adjustment of the appellant's improved death pension award 
due to income that had not been properly reported.  It is 
beyond reasonable dispute from the evidence of record that 
the appellant was gainfully employed at the time of her 
receipt of improved death pension benefits.  Due to the 
appellant's failure to accurately report the receipt of this 
income, an overpayment resulted.

The appellant had been apprised by the VA of the obligation 
to report changes in income.  It was indicated that failure 
to do so could result in an overpayment that was subject to 
recovery.  It is also clear that she was aware that receipt 
or nonreceipt of income effected the award of VA benefits, as 
shown by the fact that she had previously been determined to 
have too much income to receive this pension.  In December 
1974, she reported that she had not applied for pension 
benefits in 1969 because she had been told that her income 
was a bar due to benefits.  Nevertheless, she filed for 
reinstatement of VA death pension benefits and specifically 
omitted her receipt of income.  At this time, she denied 
having income. 

The evidence in this case fails to support a conclusion that 
the overpayment was due any error on the part of the VA since 
the record shows that the continuation of the erroneous award 
was due to the appellant's actions in failing to accurately 
apprise VA of her financial circumstances, even though she 
had been advised by the VA of her obligation to do so.  The 
creation of the overpayment was not attributable to VA error, 
and the debt was properly created.  The Board has reviewed in 
detail the audit of the debt prepared by the RO in June 2000.  
The Board finds this extensive review of this case to be 
accurate.  While the claimant has expressed her conviction 
that this figure is too high, she has failed to indicate any 
inaccuracies in the figures provided by the RO and reviewed 
by the Board.

Based on the above, the Board believes that the terms fraud, 
misrepresentation and bad faith used in the law and 
regulations, may be interpreted to mean an intentional 
misrepresentation of fact, or the intentional failure to 
disclose pertinent facts, for the purpose of obtaining or 
retaining VA benefits, with knowledge that the 
misrepresentation of facts or the failure to disclose facts 
may result in an erroneous award of benefits or the retention 
of such benefits.  See 38 C.F.R. § 1.962(b) (2000) Moreover, 
this misrepresentation was more than non-willful or mere 
inadvertence.  In this case, the appellant has admitted that 
she knew that underreporting or failing to report her income 
from gainful employment was wrong.  

After having carefully considered the evidence, the Board is 
constrained to declare that the appellant's failure to 
accurately report her income was born of nothing more than an 
intent to seek an unfair advantage at the expense of the 
government or, at best, an "absence of an honest intention 
to abstain from taking unfair advantage of the government."  
Particularly, in light of the appellant's previous history in 
which she failed to receive pension benefits because her 
income was too high, the Board must find that it was more 
than a mistake for her to report no income in several VA 
reports.  The clear preponderance of the evidence 
demonstrates that the appellant was more than neglectful, 
confused or ill informed.  The evidence of record shows 
intent to gain an advantage at the expense of VA, and the 
appellant's conduct exceeded a mere inadvertent failure to 
inform VA.  

The defense offered by the claimant is that some unidentified 
VA employee advised her not to report the income because this 
was done all the time.  To accept this assertion, the Board 
would have to conclude that a VA employee not simply failed 
to discharge his duties, but that he counseled the appellant 
to break or disregard the law.  "The presumption of 
regularity supports the official acts of public officers and, 
in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(citations omitted).   The mere evidentiary assertion by the 
claimant that some unidentified VA employee engaged in such 
conduct does not rise to the level of clear evidence to the 
contrary to rebut the presumption of regularity.   See 
Schoolman v. West, 12 Vet. App. 307 (1999). 

In short, the appellant committed a misrepresentation and a 
lack of good faith.  This action constituted an unfair or 
deceptive dealing by one who sought to gain at the 
Government's expense and involved conduct undertaken with 
intent to seek an unfair advantage with knowledge of the 
likely consequences.  Consequently, the request for a waiver 
of overpayment of pension benefits is precluded as a matter 
of law.  The standards of equity and good conscience are not 
for application.

Finally, in her pleadings the claimant effectively requests 
equitable relief.  Equitable relief under 38 U.S.C.A. 
§ 503(a) (West 1991) is a matter committed to the sole 
discretion of the Secretary, and the Secretary has not 
delegated that authority.  Therefore, the Board lacks 
jurisdiction to consider such a request. Suttman v. Brown, 5 
Vet. App. 127 (1993).  


ORDER

Entitlement to a waiver of recovery of overpayment of 
improved pension benefits in the calculated amount of 
$39,959.32, including the question of whether such debt was 
properly created and/or calculated, is denied.


		
      Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals	



 

